DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 03 September 2020. Claims 1-14 are pending. 
Priority
The claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior art of record in the parent application has been reviewed. 
Information Disclosure Statement
The IDS received on 03 September 2020 has been considered. 
Drawings
The drawings received on 03 September 2020 included color figures (Figs. 27, 29-37 and 40-43). The color figures have been converted into a black-and-white format and placed in the application file. If the appearance of the converted figures is not acceptable, a petition for color drawings may be filed. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Objections
In claim 3 and on page 30 line 15 of the specification, "poisoning" presumably should be "positioning." 
In claim 4, "single" presumably should be "signal."
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0367107 A1 (Grossman). 

As to claim 1, Grossman discloses a combination comprising: 
	a powered tow unit providing a first vehicle frame (Fig 1A, para [0036] - "As shown, the truck includes a tractor unit 102 and a single cargo unit or trailer 104"); 
	a cargo transport unit providing a second vehicle frame and configured to be mechanically coupled, electrically coupled and pneumatically coupled to said powered tow unit (Fig 1A, para [0036], para [0037] - "The trailer 104 includes a hitching point, known as a kingpin, 108. The kingpin 108 is typically formed as a solid steel shaft, which is configured to pivotally attach to the tractor unit 102. In particular, the kingpin 108 attaches to a trailer coupling 110, known as a fifth-wheel, that is mounted rearward of the cab", para [0038] - "connectors 112 and 114 also couple from the tractor unit 102 to the trailer 104. These may include one or more air hoses 112 and one or more electrical conduits 114"); 
	a first system controller supported by said first vehicle frame and in electrical interaction with the powered towing unit, said first system controller providing at least first control electronics confined by a first housing (Fig 2A, para [0044] - "The control system may constitute an electronic control unit (ECU) of a tractor unit"); 
	a second system controller supported by said second vehicle frame of said cargo transport unit, said second system controller providing at least a second control electronics confined by a second housing, said second system controller configured to communicate with said first system controller (Fig 2B, para [0056] - "ECU 242 is configured to receive information and control signals from the trailer unit"); and 
	a cargo transport unit health status system supported by said cargo transport unit and configured to communicate with said second system controller, and interacts with said first system controller when said powered tow unit is mechanically, electrically, and pneumatically coupled to said cargo transport unit (para [0091] - "once the trailer and tractor unit are coupled, the trailer is able to communicate with the tractor unit about its status. For instance, the trailer can identify faults, failures or other known conditions").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of US 2020/0338941 A1 (Slade et al., hereinafter "Slade").

As to claim 2, Grossman discloses the combination of claim 1. 
	Slade teaches the limitations not expressly further disclosed by Grossman, namely: 
	the combination further comprising: 
	a power circuit provided by said powered tow unit and communicating with said first system controller (Fig 1 - control circuit (118), para [0072] - "In the example of FIG. 9, a single power cable 603, a single ground cable 605, and two communications cables 903 and 905 may be implemented with wire of various sizes"); 
	a data circuit provided by said powered tow unit and communicating with said first system controller (Fig 1, para [0072]); 
	a ground circuit provided by said powered tow unit and communicating with said first system controller (Fig 1, para [0072]); 
	an auxiliary circuit provided by said powered tow unit and communicating with said first system controller (Fig 1, para [0072]); 
	a power circuit provided by said cargo transport unit communicating with each said second system controller and said power circuit provided by said powered tow unit (Fig 1, para [0072]); 
	a data circuit provided by said cargo transport unit and communicating with each said second system controller and said data circuit provided by said powered tow unit (Fig 1, para [0072]); 
	a ground circuit provided by said cargo transport unit and communicating with each said second system controller and said ground circuit provided by said powered tow unit (Fig 1, para [0072]); and 
	an auxiliary circuit provided by said cargo transport unit and communicating with each said second system controller and said auxiliary circuit provided by said powered tow unit (Fig 1, para [0072]).
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Grossman and Slade because each relates to systems for connecting a tractor truck to a trailer. The combination would yield predictable results according to the teachings of Slade by providing connections for electronic communication and power between the truck and the trailer. 

Claims 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Slade and US 2021/0049836 A1 (Covington et al., hereinafter "Covington"). 

As to claim 3, the combination of Grossman and Slade teaches the combination of claim 2. 
	Covington teaches the limitations not expressly further taught by the combination of Grossman and Slade, namely: 
	in which said trailer health status system includes at least a vehicle status device (para [0106] - "FIG. 5 is an illustration of an example vehicle service tool", para [0107] - "the VST 40 includes a display 41, a user input section 42, and a housing 43"), 
	in which said vehicle status device comprising: 
	a housing (Fig 5); 
	a computing device supported by said housing (para [0106] - "VST 40 can operate utilizing the computing system 2 shown in FIG. 4"); 
	a communication circuit supported by said housing and communicating with said computing device and said second system controller (Fig 4, para [0075] - "the computing system 2 includes [...] a vehicle communication transceiver (VCT) 25", para [0081]-[0082] - "The VCT 25 can include (a) a transmitter configured for transmitting a [vehicle data message] VDM to the vehicle 8 and/or to an ECU within the vehicle 8, and (b) a receiver configured for receiving a VDM transmitted by the vehicle 8 and/or by the ECU"); 
	a display supported by said housing, communicating with said computing device (Fig 5, para [0107]); 
	an energy supply unit supported by said housing and communicating with each said computing device, communication circuit, and display by way of a cargo transport unit health status system power circuit, when said powered tow unit is mechanically, electrically, and pneumatically coupled to said cargo transport unit, wherein the cargo transport unit health status system power circuit is supported by said housing and controls power distribution to each said computing device, communication circuit, and display (para [0102] - "The computing system 2 can also include a power supply 36. A power supply such as the power supply 36 [...] can include (1) a connection to an external power source, and (2) circuitry to provide an electrical current to electrically-operable component(s) connected to the power supply"); 
	a firmware module supported by said housing and communication with said computing device (Fig 4, para [0079] - "the processor 23 can be configured to execute computer-readable program instructions (CRPI) 28 stored in the memory 27. The CRPI configured to carry out functions discussed in this disclosure, such as the CRPI 28, 64, can include [...] firmware instructions"); 
	a memory device supported by said housing and communicating with said computing device (Fig 4, para [0090] - "The memory 27 stores computer-readable data, such as the CRPI 28, an index 29, and a default diagnostic list 30"); 
	a cargo transport unit health analysis routine stored in said memory device and loaded on said computing device (para [0090], para [0092] - "The default diagnostic list 30 may indicate particular [parameter identifier] PIDs, [vehicle condition PID] VCPs, functional tests, component tests, and/or reset procedures to display for a given symptom or set of symptoms for the vehicle 8"); 
	a display driver circuit communicating with the computing device and the display, the display driver circuit accepts signal inputs from the computing device and generates display signals of predetermined voltage, current, timing and demultiplexing, said display signals are transmitted to said display, wherein said display presents a desired text or image (Fig 5, para [0086] - "The user interfaces 26 can include one or more display interfaces and other potential elements configurable to display information to a user. For instance, the user interfaces 26 can represent a type of user interface that allows users to interact with the computing system 2 through graphical icons and visual indicators", para [0093] - "The memory 27 may further store sensor measurements 31, images/video 32, predefined values 33, and PID values/PID index 34, among other possible information. Sensor measurements 31 may correspond to sensor data provided by various sensors that can communicate with the computing system 2", para [0111] - "The processor 23 shown in the computing system 2 in FIG. 4 can execute program instructions of the CRPI 28 to cause the display 41 of the VST 40 to display one or more vehicle data parameter (VDP) graph windows or other information"); and 
	a four-way toggle push button communicating with the computing device, said four-way toggle push button facilitates a review by the operator of the various status states associated with a condition status displayed on the display (Fig 5, para [0110] - "Pressing one of the input keys can cause a display pointer 49 to move in a direction represented by the input key being pressed. Pressing the input key 48 can cause selection of a displayed data element to which the display pointer 49 is pointing. [...] the user input section 42 may include input controls arranged in [...] other button layouts (e.g., a directional pad)", para [0214] - "FIG. 15 is another example graphical user interface for displaying a vehicle health record. The GUI 420 represents an example vehicle health record that includes several elements providing health and maintenance information regarding the vehicle 8. As such, one or more of these elements may be selectable by a user when analyzing the health of the vehicle 8").
	Grossman further discloses: 
	a global poisoning system supported by said housing and communicating with said computing device and said second system controller (Fig 2A, para [0047] - "the computing devices 202 may be in communication with various systems of the vehicle, including a [...] positioning system 222 (for determining the position of the vehicle)"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Grossman and Covington because each relates to systems for providing status information from a trailer to a tractor. The combination would yield predictable results according to the teachings of Covington by selectively displaying vehicle diagnostic information in a human-readable format.

As to claim 4, the combination of Grossman, Slade and Covington teaches the combination of claim 3. 
	Grossman further discloses in which said second system controller provides said vehicle status device with status information via said communication circuit (para [0091]), 
	said status information comprising: 
	tire pressure of a tire supporting said cargo transport unit (para [0048] - "the computing devices 202 may be able to receive information about tire pressure"); 
	absence of a pressure leak of the tire (para [0048]); 
	state of a turn single of said cargo transport unit (para [0047] - "the computing devices 202 may be in communication with various systems of the vehicle, including a [...] signaling system 218 (for controlling turn signals)"); 
	state of an automatic braking system of said cargo transport unit (para [0047] - "the computing devices 202 may be in communication with various systems of the vehicle, including a [...] deceleration system 212 (for controlling braking of the vehicle)", para [0056] - "The on-board processors 244 of the ECU 242 may communicate with various systems of the trailer, including a deceleration system 252 (for controlling braking of the trailer)"); and 
	state of said second controller of said cargo transport unit (para [0077] - "Communication between a tractor unit and a trailer using the aforementioned electrical connections can employ different protocols. For instance, a protocol using the Controller Area Network (CAN) bus architecture [...] may be employed between ECUs on the tractor unit and the trailer").
	Slade further teaches said status information comprising:
	state of a door of said cargo transport unit (para [0037] - "Sensors 205 may include any of temperature sensors 229 for sensing the temperature in and/or around trailer 103, door sensor 231 configured to optionally sense when trailer doors are open or closed"). 
	Covington further teaches said status information comprising: 
	state of a plurality of running lights of said cargo transport unit (para [0048] - "a computing system may organize PIDs into different categories that can increase a user's understanding of a vehicle health record. Some example categories include [...] lighting fault"); 
	state of a brake light of said cargo transport unit (para [0048]). 

As to claim 5, the combination of Grossman, Slade and Covington teaches the combination of claim 4. 
	Covington further teaches in which said vehicle status device further comprising a trailer health status indicator supported by said housing and communicating with said computing device (Fig 15, para [0214]).

As to claim 6, the combination of Grossman, Slade and Covington teaches the combination of claim 5. 
	Covington further teaches in which said status information received by said vehicle status device from said second system controller is in turn provided to said computing device, which stores said status information in said memory device (para [0093]).

As to claim 7, the combination of Grossman, Slade and Covington teaches the combination of claim 6. 
	Covington further teaches in which said computing device uploads said status information from said memory device and analyses said status information using said trailer health analysis routine, which determines a health status of said cargo transport unit (para [0090], para [0092], para [0093]).

As to claim 8, the combination of Grossman, Slade and Covington teaches the combination of claim 7. 
	Covington further teaches wherein upon determining said health status of said cargo transport unit, said computing device relays said determined health status to said trailer health status indicator (Fig 15, para [0214]).

As to claim 9, the combination of Grossman, Slade and Covington teaches the combination of claim 8. 
	Slade further teaches the combination further comprising a vehicle pairing system communicating with each first and second system controllers (para [0043] - "Control circuit 118 may be configured to send and/or receive communications signals from a plurality of the multiple components of the truck trailer using any suitable combination of cables in cable assembly 112", para [0079] - "an addressing system may be used to assign values specific to each individual trailer component in the system. These addresses may be maintained by microcontroller 1111 such that each trailer component may have a different address allowing individual components to be notified independently and separate from other trailer components"); and 
	an obstacle detection system providing a blind spot detection circuit, said blind spot detection circuit supported by said second vehicle frame, said blind spot detection circuit alerts an operator of a coupled power tow unit and cargo transport unit of a presence of an obstacle in a blind spot of said coupled power tow unit and cargo transport unit (para [0006] - "Data communicated between the nose box and trailer devices (lights, actuators, sensors) can include [...] diagnostics, prognostics, video/sound feeds, device identifications, exceptions, actuations (e.g. on/off/dim/blink), door ajar sensors, occupancy, load", para [0043] - "control circuit 118 may send an activation message to a backup camera trailer component. The backup camera may begin capturing video imagery from behind the trailer. The captured video imagery may then be passed back to control circuit 118"), and 
	wherein said vehicle pairing system further comprising; 
	a first pairing signal generated by a first pairing circuit of a first control electronics of said first system controller, said first pairing circuit transmits said first pairing signal to a second pairing circuit of a second control electronics of a second system controller by way of said power circuit provided by said powered tow unit communicating with said power circuit of said cargo transport unit, said second pairing circuit passing said first pairing signal to said second control electronics (para [0034] - "Trailer 103 includes a cable system 107 for carrying power, and optionally, electrical signals, from the truck to one or more trailer components 115", para [0046] - "trailer components 115 may optionally include a component control circuit 403 coupled to cable system 107. Control circuit 403 may be configured to send and/or receive data, receive power, or respond to control signals sent along the cable assembly 112", para [0055] - "Specific components may be assigned one or more address values specific to their location on the trailer and/or functional capabilities. These addresses may be maintained by microcontroller 708 such that each trailer component may have a different address so that each component can identify itself individually and separate from other trailer components", para [0079]); and 
	a second pairing signal generated by said second control electronics and provided to said second pairing circuit, said second pairing circuit transmits said second pairing signal to said first pairing circuit by way of said power circuit provided by said cargo transport unit communicating with said power circuit of said powered tow unit, said first pairing circuit passing said second pairing signal to said first control electronics (para [0034], para [0046] - "trailer components 115 may optionally include a component control circuit 403 coupled to cable system 107. Control circuit 403 may be configured to send and/or receive data, receive power, or respond to control signals sent along the cable assembly 112", para [0055], para [0079]), 
	wherein said first pairing signal includes at least a unique, randomly generated identification code, said second pairing signal includes at least an affirmation code, said affirmation code acknowledges receipt and acceptance of said unique, randomly generated identification code by said second control electronics (para [0079]), and 
	further wherein upon transmission of said second pairing signal by said second pairing circuit, said second control electronics initializes a second wireless communication module of said second control electronics, and upon receipt of said second pairing signal by said first pairing circuit, said first control circuit initializes a first wireless communication module of said control electronics, said first wireless module establishes communication with said second wireless module (para [0223] - "The connections between computers and the network may be established using either cables, optical fibers, or via electromagnetic transmissions such as for wireless network devices"), and 
	in which said power tow unit is a tractor of a tractor trailer combination and said cargo transport unit is a trailer of said tractor trailer combination, else said power tow unit is a locomotive of a locomotive and rail car combination and said cargo transport unit is a rail car of said locomotive rail car combination, else said power tow unit is a towboat of a towboat barge combination and said cargo transport unit is a barge of said towboat barge combination (Fig 1, para [0034]).

As to claim 10, the combination of Grossman, Slade and Covington teaches the combination of claim 9. 
	Slade further teaches wherein upon initialization of said first and said second wireless modules, further data communication between said powered tow unit and said cargo transport unit is conducted wirelessly until such time as said powered tow unit is decoupled from said cargo transport unit (para [0042] - "a control circuit 118 may be included in adapter 109 and configured to selectively electrically connect and disconnect metallic power cables 120, metallic ground cable 151, and the optional communication cable or cables 144").

As to claim 11, the combination of Grossman, Slade and Covington teaches the combination of claim 10. 
	Slade further teaches wherein upon a decoupling of said powered tow unit from said cargo transport unit each said powered tow unit and said cargo transport unit discard said unique, randomly generated identification code (para [0079] - "These addresses may be maintained by microcontroller 1111").

As to claim 12, the combination of Grossman, Slade and Covington teaches the combination of claim 11. 
	Slade further teaches the combination further comprising: 
	an first axle supporting said second vehicle frame (para [0034]); 
	a first suspension disposed between and secured to each said second vehicle frame and said first axle (para [0034]); 
	a load detection device interacting with said first suspension and communicating with said second system controller, said second system controller supported by said second vehicle frame (para [0006] - "Data communicated between the nose box and trailer devices (lights, actuators, sensors) can include [...] diagnostics, prognostics, video/sound feeds, device identifications, exceptions, actuations (e.g. on/off/dim/blink), door ajar sensors, occupancy, load"); 
	a second axle supporting said first vehicle frame (para [0034]); 
	a second suspension disposed between and secured to each said first vehicle frame and said second axle (Fig 1, para [0034], para [0079]); 
	a second load detection device interacting with said second suspension and communicating with said second system controller (para [0006]); and 
	an obstacle detection system providing a blind spot detection circuit, said blind spot detection circuit supported by the second vehicle frame, said blind spot detection circuit alerts an operator of said coupled power tow unit and cargo transport unit of a presence of an obstacle in a blind spot of said coupled power tow unit and cargo transport unit (para [0006], para [0043]).

As to claim 13, the combination of Grossman, Slade and Covington teaches the combination of claim 12. 
	Slade further teaches in which said cargo transport unit of said coupled power tow unit and cargo transport unit is a semi-trailer (para [0034]), and 
	further in which said first system controller is in electrical communication with said second system controller (para [0034], para [0046], para [0055], para [0079]), and 
	further in which the operator is alerted to the presence of the obstacle in the blind spot by way of a visual prompt (para [0043] - "Status information, as well as operational data (e.g. a video feed), may optionally be provided to the truck by control circuit 118").

As to claim 14, the combination of Grossman, Slade and Covington teaches the combination of claim 12. 
	Slade further teaches in which said cargo transport unit of said coupled power tow unit and cargo transport unit is a semi-trailer (para [0034]), and 
	further in which said first system controller is in electrical communication with said second system controller (para [0034], para [0046], para [0055], para [0079]), and 
	further in which the operator is alerted to the presence of the obstacle in the blind spot by way of a an audio prompt (para [0006] - "video/sound feeds").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669